Citation Nr: 1550107	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE
	
 Entitlement to a waiver of recovery of an overpayment of VA benefits under the Veterans Retraining Assistance Program (VRAP)  in the amount of $1,648.00, to include the validity of the debt.




ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from February 2009 to April 2009.

This matter comes on appeal before the Board of Veterans' Appeals  (Board) from a November 2013 decision by the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

Liberally construing the Veteran's statements in the course of the appeal, the Board finds that he challenges both the validity of the debt and his ability to repay the debt. When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness. See Schaper  v. Derwinski, 1 Vet. App. 430, 437   (1991).  Accordingly, the issue has been characterized to include both the matter of entitlement to a waiver of payment, as well as the propriety of the creation of the debt.

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, Title II, 125 Stat. 711  (Nov. 21, 2011).  VRAP offers  up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  

The record indicates that the debt of $1,648.00 at issue was created due to VA's payment to the Veteran for his education at Sessions College for Professional Design for the month of October 2013 (October 1, 2013 to October 31, 2013.)  The college alleges it did not receive payment for this month and that the Veteran was terminated from the program on September 30, 2013.  The Veteran disputes this and contends "Sessions College totally lied" as he was enrolled in the program through the end of October 2013.  See November 2013 Notice of Disagreement.  In support, the Veteran submitted emails sent to him from the Director of Admissions of the school, including an October 25, 2013 email in which the Director advised him of his enrollment a  Digital Photography I course, and that his program end-date had been amended to December 31, 2013.  Essentially, the Veteran argues that no valid debt exists because he still attended Sessions College through October 31, 2013.  

In an October 29, 2013 VA Form 22-1999b submitted by Sessions College to VA, the college asserted it had not been paid for the month of October 2013.  However, according to the Statement of the Case (SOC), the Veteran's VRAP payment for the month of October 2013 was not even released to him until October 31, 2013; it is unclear whether he rendered payment to the school thereafter.  In light of the Veteran's contentions and submissions, proof of any payment made for October 2013 to Sessions College for Professional Design must be requested from him.  
While documentation of a February 2014 telephone call from VA with "Diane" at the school shows the school maintained its contention that it was not paid in October 2013, written confirmation of this must also be requested from the school.

A claimant has the right to dispute the existence and amount of the debt. 
38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2015).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.   First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35   (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 
6 Vet. App. 544   (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In determining this, several factors are considered: (1) Fault of debtor. Where actions of the debtor contribute to the creation of the debt. (2) Balancing of faults. Weighing the fault of the debtor against the VA's fault. (3) Undue hardship. Whether collection would deprive the debtor or his or her family of basic necessities. (4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. (5) Unjust enrichment. Failure to make restitution would result in an unfair gain to the debtor. (6) Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 38 U.S.C.A. § 5302(c) ; 38 C.F.R. § 1.965(a).

All documentation surrounding the exact dates and circumstances of the Veteran's withdrawal from the program, and of the notification given to VA of such withdrawal, must also be requested from both the school and the Veteran.  The file contains little factual information in this regard.  Similarly, the file is devoid of information concerning whether the collection of any valid debt would be against equity and good conscience.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to respond to the following inquiries, and in doing so, to provide as much supportive documentation as possible: 

A) Submit proof of payment made to Sessions College for Professional Design for the month of October 2013.

B) Clarify the exact dates of full-time attendance at Sessions College for Professional Design, including the start date and completion date.

C) Explain the circumstances of his departure from the program, and how/when VA was notified of the departure.

D) Provide a current and complete financial status report, providing all current income, expenses, and assets.

2. After obtaining any necessary release of information, contact the Veteran's certifying official at Sessions College for Professional Design or if the certifying official is not available, another qualified official.  Ask the official to review the record of the Veteran's attendance at Sessions College for Professional Design.  Request that the official answer the following questions, and to provide as much supportive documentation as possible in its responses:

A) Submit proof of payment made to Sessions College for Professional Design by the Veteran for the month of October 2013.

B) Clarify the exact dates of the Veteran's full-time attendance at Sessions College for Professional Design, including his start date and completion date.  In this regard, address the October 8, 2013 and October 25, 2013 emails from the Director of Admissions to the Veteran, which he has submitted in support of his contention that the debt is invalid because he remained a student at Sessions through the end of October 2013. 
 C)  Explain the circumstances of the Veteran's departure from the program, and how/when VA was notified of the departure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




